By amended complaint, in this case, the plaintiff sought to recover damages because the defendant O.H. Springer had failed to construct a building in accordance with the contract, plans and specifications. The defendants, in their answer, denied failure to properly construct the building, and by cross-complaint Springer and wife sought a judgment against the plaintiff for the balance due upon the building contract.
The cause was tried to the court without a jury and resulted in a judgment in favor of the plaintiff in the sum of one thousand dollars, from which the defendants appeal.
[1] No findings of fact or conclusions of law were made by the trial court. The case made by the amended complaint was one of law, as was the case made by the cross-complaint. Upon the trial no facts were developed which made the case other than purely one at law. *Page 511 
In an action at law, tried to the court upon the merits upon issues of fact, findings of fact are necessary to support the judgment. Colvin v. Clark, 83 Wn. 376, 145 P. 419; WesternDry Goods Co. v. Hamilton, 86 Wn. 478, 150 P. 1171; Boe v.Hodgson-Graham Co., 97 Wn. 444, 166 P. 779; State ex rel.Howland v. Olympia Veneer Co., 131 Wn. 209, 229 P. 529;State ex rel. Dunn v. Plese, 134 Wn. 443, 235 P. 961.
The judgment will be reversed and the cause remanded with direction to the superior court to follow the procedure suggested in the case of Colvin v. Clark, supra, and the other cases cited which follow that case.
FULLERTON, C.J., FRENCH, and PARKER, JJ., concur. *Page 512